Name: Council Regulation (EEC) No 1037/84 of 31 March 1984 amending, for the second time, Regulation (EEC) No 1614/79 laying down special measures in respect of soya beans
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  marketing;  prices;  economic policy
 Date Published: nan

 No L 107 /46 Official Journal of the European Communities 19 . 4 . 84 COUNCIL REGULATION (EEC) No 1037/84 of 31 March 1984 amending, for the second time, Regulation (EEC) No 1614/79 laying down special measures in respect of soya beans HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1614 / 79 is hereby amended as follows: 1 . The second subparagraph of Article 1 (2 ) shall be replaced by the following: 'Save where otherwise provided for by the Council , acting on a qualified majority following a proposal from the Commission, the marketing year shall begin on 1 September and shall end on 31 August of the following year. This provision shall apply for the first time to the 1984/ 85 marketing year.' 2 . In Article 2 ( 2) the following shall be inserted as the second subparagraph: 'However, for the 1984/ 85 marketing year, Member States may grant the aid to oil mills which :  fulfil certain conditions to be determined and  have provided proof that they have concluded with individual or associated soya beans producers a contract providing for payment to the producer of a price at least equal to the minimum price referred to below.' 3 . Article 2 ( 5 ) shall be replaced by the following: '5 . The amount of the aid shall be fixed periodically by the Commission.' 4. The first paragraph of Article 3 shall be replaced by the following: 'The world market price for soya beans , calculated for a Community frontier point, shall be determined on the basis of the most favourable purchasing possibilities.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the dates on which the marketing year for soya beans begins and ends are laid down in Article 1 (2) of Regulation (EEC) No 1614/79 (4 ), as amended by Regulation (EEC) No 1984/ 82 ( s ); whereas experience has shown that those dates are no longer representative of soya bean harvesting and marketing periods; whereas the said dates should therefore be amended; Whereas Article 2 (2 ) of Regulation (EEC) No 1614/79 lays down that the aid is granted to any natural or legal person who has concluded with the producer of soya beans a contract providing inter alia for payment to the producer of a price at least equal to the minimum price ; whereas , in the light of the recent increase in production and in the interests of good administration, provision should be made, on an experimental basis and for the 1984/ 85 marketing year, forMember States to be able to reinforce checking of the aid system; Whereas, at present , aid for soya beans is determined solely during themost representative period as regards the disposal of beans grown in the Community; whereas in the light of the current level of Community production such a restriction is no longer justified; whereas the aid should therefore be fixed periodically throughout the marketing year , with a view to ensuring that the conditions applicable to beans grown in the Community are comparable with those applicable, on purchase, for beans imported from non-member countries. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Before 31 December 1984 the Commission shall draw up a report on the operation of the measures provided for in Article 1 (2) and shall submit, should the case arise, proposals with a view to amending the system. ( ») OJ No C 62, 5 . 3 . 1984, p. 17 . ( 2 ) OJ No C 104, 16 . 4 . 1984 , p. 96 . ( 3 ) OJ No C 103 , 16 . 4. 1984, p. 21 . (V OJ No L 190, 28 . 7 . 1979 , p . 8 . ( 5 ) OJ No L 215 , 23 . 7 . 1982 , p . 7. 19 . 4 . 84 Official Journal of the European Communities No L 107/47 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1984. For the Council The President M. ROCARD